        Case 1:20-cr-00115-DLC Document 21 Filed 10/29/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 20-115-BLG-SPW-TJC

                   Plaintiff,
                                                ORDER VACATING
vs.                                             DETENTION HEARING

DAVID ALOASNO ZUNIGA,

                   Defendant.


      Defendant has filed a motion to vacate the detention hearing. (Doc. 20.)

Accordingly, IT IS ORDERED that the detention hearing set for October 30, 2020

at 1:00 p.m. is VACATED.

      DATED this 29th day of October, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
